Title: To James Madison from Henry Wheaton, 3 July 1824
From: Wheaton, Henry
To: Madison, James


        
          My dear Sir,
          New York, July 3, 1824
        
        I ought long since to have acknowledged having received, through the President, the file of Mr Pinkney’s letters which you were so kind as to send me.
        This correspondence is highly interesting & throws great light upon the history of the times. I see it stated by you, in a pencil Note, that the substance

of the British Orders in Council of Nov. 18th, was not only known by the Gov’t when the Embargo was recommended to Congress, but that a copy of the Orders as prepared to be signed & issued was lying on the President’s table at the time. This is a very important fact, but of which Mr. Pinkney appears to have been ignorant when he wrote his letter to Mr. Canning of Oct. 10. 1808, when he stated his belief that “no copy of the Orders had arrived in the U.S. at the date of the President’s message,”
   *Wattes [Wait] State Papers, Vol. 7. p. 190.
 at the same time intimating that the intention to issue such Orders was known from various sources of information which left no room for doubt respecting the fact. This copy of the intended Orders could not therefore have been sent out by Mr Pinkney, & I conclude it must have been brought by Mr Monroe who I think returned about that time.
        I should be glad to get such further explanations respecting this matter as may put the controversy at rest; not that I ever had any doubt about it myself, but because it has been the subject of so much misrepresentation. Please to excuse the trouble I am giving you, & believe me to be with sentiments of respectful consideration your ob’t Servant,
        
          H. Wheaton
        
      